DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-14 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, the limitations “a front and rear axle” are claimed in lines 1-2. In line 3, it is further claimed that both the front and rear axle “comprise two axles”. It is unclear if there are meant to be six axles total, as described in the claim, or just two axles, as described in the disclosure. The examiner recommends amending the claim to only recite the front and rear axles.
Regarding Claim 7, lines 1-2 recite the limitations “a front and rear axle”. Further, In lines 3 and 5, “an axle with independent suspensions”, and “a rigid axle” are claimed. The claim is rendered indefinite, as it appears that there are four total axles, rather than just the front and rear axle as described in the disclosure.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allison (US 2825576).
Regarding Claim 1, Allison discloses a vehicle suspension (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite sections of the vehicle, wherein the suspension front axle and rear axle comprise two rigid axles (21, 23), each being movably attached to the frame by means of a bearing assembly (30, 40; see also column 3, lines 46-56 and columns 3-4, lines 70-3) and two reaction rods (29, 39), and is supplemented by two L- shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).

Regarding Claim 3, Allison discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on a subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Regarding Claim 5, Allison discloses a vehicle suspension, (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite sections of the vehicle, wherein the front axle and rear axle comprise two axles (21, 23) with independent suspensions (see figs. 1-2; e.g. 24, 29, 26, 34, 39, 36, etc.), each of the axles being movably attached to the frame by means of a bearing assembly (30, 40; see also column 3, lines 46-56 and columns 3-4, lines 70-3) and two reaction rods (29, 39), and is supplemented by two L-shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).

Regarding Claim 7, Allison discloses a vehicle suspension (see fig. 1) comprising a frame (15, 16, 17, 18, 19) with a front (21) and a rear (23) axle, respectively, attached to the opposite parts thereof, wherein the suspension comprises an axle (21) with an independent suspension (see fig. 1; e.g. 24, 29, 26, etc.) movably attached to the frame by means of a bearing assembly (30; column 3, lines 46-56) or by means of a bearing assembly and two reaction rods (29) and a rigid axle (23) movably attached to the frame by means of a bearing assembly (40; columns 3-4, lines 70-3) and two reaction rods (39), and is supplemented by two L-shaped arms (43, 44, 45) mounted on the frame (see fig. 1) such that one end of each of said arms is kinematically coupled (via 24, 34) with the corresponding axle, and the other ends are interconnected by a connecting rod (43).	

Regarding Claim 9, Allison discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on a subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2825576) in view of Russian patent RU 73827.
Regarding Claim 2, Allison discloses the suspension, including a subframe (see fig. 1; 34, 38, 39), disposed (see figs. 1-2; via 36) on at least one (23) of the two rigid axles, and the subframe is connected to the frame (fig. 1; see 37, 38).
However, Allison does not disclose that the subframe is connected to the frame through rubber-metal hinges and a spring element with a shock absorber.
Russian application RU73827 teaches a vehicle suspension comprising a subframe (9), wherein the subframe is connected (machine translation; paragraphs [0019] and [0021]) to the vehicle (fig. 1; see, e.g., 1) through rubber-metal hinges and a spring element (4) with a shock absorber (3).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connection between the frame and subframe of Allison in view of the teachings of Russian application RU73827 so that the connection between the frame and subframe included rubber-metal hinges, and a spring element with a shock absorber, as by doing so, further support to the frame for dampening the shock load applied to the subframe from the operation of the vehicle would provide a smoother ride for the occupants of the vehicle.

Regarding Claim 8, Allison discloses the suspension including a subframe (see fig. 1; 34, 38, 39), connected to the frame (fig. 1; see 37, 38), whereon the rigid axle (23) is installed.
However, Allison does not disclose that the subframe is connected to the frame through rubber-metal hinges and a spring element with a shock absorber.
Russian application RU73827 teaches a vehicle suspension comprising a subframe (9), wherein the subframe is connected (machine translation; paragraphs [0019] and [0021]) to the vehicle (fig. 1; see, e.g., 1) through rubber-metal hinges and a spring element (4) with a shock absorber (3).
t would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connection between the frame and subframe of Allison in view of the teachings of Russian application RU73827 so that the connection between the frame and subframe included rubber-metal hinges, and a spring element with a shock absorber, as by doing so, further support to the frame for dampening the shock load applied to the subframe from the operation of the vehicle would provide a smoother ride for the occupants of the vehicle.

Regarding Claims 11 and 13, Allison, as modified, discloses the suspension, wherein each L-shaped arm (43, 44, 45) is mounted (see fig. 1; see also 46) on the subframe (see fig. 1; 34, 38, 39) and is kinematically coupled (via 24, 34) with the corresponding axle (21, 23).

Claims 4, 6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Allison (US 2825576) in view of Ovalo GMBH (DE 102015103354).
Regarding Claims 4, 6, 10, 12, and 14, Allison discloses the suspension, but does not disclose that the connecting rod (43) is made of two parts connected by a linear actuator.
Ovalo GMBH teaches a vehicle suspension (see fig. 4) comprising two L-shaped arms (see 19) mounted on the vehicle and interconnected by a connecting rod (see 3), wherein the connecting rod is made of two parts (see fig. 4) connected by a linear actuator (2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the connecting rod of Allison in view of the teachings of Ovalo GMBH such that the connecting rod was made of two parts connected by a linear actuator, as by adding a linear actuator, the torsional stiffness of the L-shaped arms would be actively controlled to counter forces acting on the vehicle during operation, creating a smoother ride for the passengers of the vehicle. 

Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks starting on page 2, Applicant states “the constructive elements in the proposed application and in Allison are aimed at solving different technical problems and are therefore distinguished. Specifically, the applicant argues that Allison does not consider torsion and spring elements. In direct contrast, the examiner notes the title of the Allison patent: Torsional Spring Suspension For Motor Vehicles. As described in column 2, lines 46-53 of Allison, an object of the invention is to provide a spring suspension comprising torsional bars so as to be responsive to up and down motion of the wheels effective to twist or angularly deflect the torsion bars. The proposed application and Allison are therefore shown to be aimed at solving the same technical problems.
Furthermore, even if the elements of the proposed application and in Allison were aimed at solving different technical problems, Allison would still anticipate the proposed application and claimed invention, as the prior art teaches all of the structural limitations of the claims. See MPEP 2114 II.: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”.
Next, Applicant asserts that Allison does not teach the features of the instant invention as discussed below:
Specially, the applicant states that the L-shaped arms and connecting rod are a monolithic inflexible piece which is not a feature equivalent to a torsion bar. The examiner disagrees with this notion, as Allison directly describes reference number 43 as a “main torsion bar”. The examiner asserts that the L-shaped arms of Allison are torsion bars, and further notes that even if the L-shaped arms and connecting rods were not equivalent to torsion bar, there is no limitation written in the claims stating that the L-shaped rods must be a torsion bar.
Next, Applicant argues that the L-shaped arm is mounted to the subframe, and not the frame, as contemplated by Allison. The examiner notes that the L-shaped arm is mounted to the subframe, as can be seen in figures 2 and 3 (see bracket 46).
In addition, Applicant states that in claims 5 and 7, the two axles comprise independent suspensions, as disclosed in Allison in the rejection written above in claims 5 and 7. Further, it is stated that Allison does not disclose that the entire axle is mounted with the ability to pivot in relation to the frame, together with the springs and shock absorbers. While the argument could be made that these features are disclosed by Allison, the examiner contends that these limitations are simply not found in the claims, and are therefore not required to be disclosed in order to reject the claims.
Therefore, all of the arguments made by the applicant have been considered, but are not found persuasive. The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616